

mitklogo1.jpg [mitklogo1.jpg]



600 B Street, Suite 100
San Diego, CA 92101
PH: (619) 269-6800


June 21, 2017


Jeff Davison
[via email]


Dear Jeff:


On behalf of Mitek Systems, Inc., I am pleased to confirm the offer of regular,
full-time employment extended to you for the position of Chief Financial Officer
reporting to James DeBello, CEO, President and Chairman. Your hire date is
expected to be on or about June 21, 2017 and is subject to our standard
reference and background checks and proof of work authorization in the United
States. Further details of this offer are as follows:


Base Salary:
You will earn an annualized base salary of $300,000 paid semi-monthly in the
amount of $12,500.00.



Bonus:
You will also have the opportunity to earn an annual bonus targeted at 60% of
your base salary, based upon company performance and personal achievement
pursuant to the Company’s Bonus Plan.



Relocation:
The Company will pay you $50,000, less applicable withholding taxes, in
connection with the first full pay period after your date of hire to help cover
the costs of your relocation to San Diego. Should you voluntarily terminate your
employment or be terminated for cause from Mitek within 12 months of your start
date, this amount will be repayable in full.



Equity Grant(s):
We will request that the Board of Directors approve your participation in the
2012 Incentive Plan (the “Plan”) with a Restricted Stock Unit (RSU) grant of
150,000 shares of Mitek Common Stock. The grant will be subject to our normal
vesting schedule as provided in the Plan and is subject to Board approval. You
will be provided details of the plan separately from this offer letter.



In addition, we will request that the Board of Directors approve your
participation in the company’s Long Term Incentive Program (“LTIP”). Subject to
Board approval, you will receive a grant of 300,000 LTIP shares and will be
provided details of the LTIP plan separately from this offer letter.


Benefits:
As a regular, full-time employee of Mitek you will be eligible for group
benefits for yourself and your eligible dependents effective on the first day of
the month





--------------------------------------------------------------------------------




following your hire date. Basic benefits include a comprehensive health
insurance plan; dental insurance and vision care insurance. In addition, you
will be eligible for term life insurance and long-term disability insurance. You
will also accrue three (3) weeks, equal to fifteen (15) days, of Paid Time Off
(PTO) per year and ten (10) paid holidays, in accordance with Company policy. In
addition, you will be eligible to participate in the Mitek Systems Inc. 401(k)
Savings Plan and Mitek’s Flexible Spending Plan.


You will be asked to contribute a portion of the cost of your own insurance
coverage and any dependent coverage you elect. The cost of coverage will vary
based upon the number of dependents covered and plan selection. Any premiums,
you pay, however, will be paid pre-tax. Full details of employee benefits will
be provided once you are on board.


Mitek Systems Inc. is an at-will employer and as such your employment must be
entered into voluntarily and for no specified period. As a result, you are free
to resign or the company may terminate your employment at any time, for any
reason, with or without cause. No one other than the Chief Executive Officer has
the authority to alter this employment relationship, either verbally or in
writing.


We will enter into a standard Severance and Change of Control Agreement (“CIC”)
that will provide for 12 months of salary and 12 months of Cobra payments in the
event of your termination by the company other than for cause. In addition, we
will provide additional RSU vesting in the event of a termination following a
change in control. The details of this can be found in the CIC document separate
from this letter.


Your employment, pursuant to this offer, is contingent upon your executing the
Company’s standard proprietary information agreement and a confidential
disclosure agreement, which will be provided to you prior to your first day of
employment.


If the terms described herein are acceptable to you, please acknowledge your
acceptance by signing below and return a copy via email to Jim Bartolomea,
Director of People Operations, (jbartolomea@miteksystems.com). If not accepted,
this offer expires at 5:00 P.M. PST on Wednesday, June 21, 2017.


Sincerely,                    
MITEK SYSTEMS, INC.
    
James B. DeBello
CEO, President and Chairman
    
/s/ James B. DeBello


Accepted:




/s/ Jeff Davison                            6/21/2017    
Jeff Davison                                 Date


